 


109 HRES 505 : Requesting the President of the United States and directing the Secretary of State to provide to the House of Representatives certain documents in their possession relating to the White House Iraq Group.
U.S. House of Representatives
2005-11-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
House Calendar No. 117 
109th CONGRESS 
1st Session 
H. RES. 505 
[Report No. 109–291] 
IN THE HOUSE OF REPRESENTATIVES 
 
October 20, 2005 
Mr. Kucinich submitted the following resolution; which was referred to the Committee on International Relations 
 
 
November 10, 2005 
Additional sponsors: Ms. Lee, Ms. Kilpatrick of Michigan, Ms. Jackson-Lee of Texas, Mr. Serrano, Mr. Grijalva, Ms. Watson, Mr. Clay, Mr. Smith of Washington, Mrs. Tauscher, Mr. DeFazio, Ms. Woolsey, Mr. Frank of Massachusetts, Mr. Jackson of Illinois, Mr. Rangel, Mr. McNulty, Mr. McDermott, Mr. Abercrombie, Mr. Conyers, Mr. Ackerman, Mrs. Maloney, Mr. Davis of Illinois, Ms. McKinney, Mr. Filner, Mr. Stark, Ms. Kaptur, Mr. Meeks of New York, Mr. Allen, Mr. Price of North Carolina, Mr. Brown of Ohio, Ms. Schwartz of Pennsylvania, Mr. Bishop of New York, Mr. Becerra, Mr. Capuano, Mr. Cummings, Mr. Gutierrez, Mrs. Jones of Ohio, Mr. McGovern, Mr. Payne, Mr. Towns, Ms. Millender-McDonald, Mr. Thompson of California, Ms. Velázquez, Mr. Rahall, Ms. Moore of Wisconsin, Mr. Sanders, Ms. Slaughter, Ms. Solis, Mr. Inslee, Mr. Doggett, Mr. Van Hollen, Ms. McCollum of Minnesota, Mrs. Napolitano, Mr. Lewis of Georgia, Mr. Farr, Mr. Honda, Ms. Eddie Bernice Johnson of Texas, Mr. Strickland, Mr. Sabo, Ms. Schakowsky, Mr. Pascrell, Mr. Tierney, Mr. Kennedy of Rhode Island, Mr. Owens, Mr. Nadler, Mr. Markey, Mr. Wexler, Mr. Holt, Mr. Udall of Colorado, Ms. Zoe Lofgren of California, Mr. Clyburn, Mr. Waxman, Ms. Carson, Mr. Michaud, Mr. Wu, Mr. Menendez, Mr. Sherman, Ms. DeGette, Mr. Doyle, Ms. Baldwin, Mr. Cleaver, Mr. Fattah, Mr. Meehan, Mr. Neal of Massachusetts, Mr. Costello, Mr. Dicks, Ms. Hooley, Mr. Oberstar, Mr. Olver, Mr. Pastor, Mr. Rush, Mr. Visclosky, Ms. Linda T. Sánchez of California, Mr. Engel, Mrs. McCarthy, Mr. Evans, Mr. Weiner, Mr. Larson of Connecticut, Mr. Ryan of Ohio, Mr. Udall of New Mexico, Mr. Baird, Ms. Berkley, Mr. Al Green of Texas, Ms. Waters, Mr. Langevin, Mrs. Davis of California, Mr. Thompson of Mississippi, Mr. Schiff, Mr. Larsen of Washington, and Mr. Gonzalez 
 
 
November 10, 2005 
Reported adversely from the Committee on International Relations, referred to the House Calendar, and ordered to be printed 
 
RESOLUTION 
Requesting the President of the United States and directing the Secretary of State to provide to the House of Representatives certain documents in their possession relating to the White House Iraq Group. 
 
 
That the President of the United States is requested and the Secretary of State is directed to provide to the House of Representatives, not later than 14 days after the date of adoption of this resolution— 
(1)all documents from 2003 pertaining to the taskforce organized by Andrew Card, consisting of Karl Rove, Karen Hughes, Mary Matalin, Nicholas E. Calio, James R. Wilkinson, Condoleezza Rice, Stephen Hadley and I. Lewis Libby, known as the White House Iraq Group; 
(2)all drafts of all white papers on the topic of Iraq’s nuclear threat assembled in 2003 by the White House Iraq Group; and 
(3)all documents, including notes from meetings, memos, telephone and electronic mail records, logs and calendars, and records of internal discussions in the possession of the President or the Secretary of State relating to the White House Iraq Group. 
 
 
November 10, 2005 
Reported adversely from the Committee on International Relations, referred to the House Calendar, and ordered to be printed 
